       4:97-cr-00733-SAL       Date Filed 05/06/21      Entry Number 337       Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

 GARY DEAN BOONE,                                         Criminal No: 4:97-cr-00733-SAL
                                                        Civil Action No.: 4:20-cv-03092-SAL

                      Petitioner,

 v.
                                                             OPINION AND ORDER
 UNITED STATES OF AMERICA,


                       Respondent.




      This matter is before the Court on Petitioner’s motion to vacate under 28 U.S.C. § 2255. [ECF

No. 317]. The Respondent filed a motion to dismiss or, in the alternative, to deny the motion and

grant summary judgment in favor of Respondent. [ECF No. 332]. Petitioner’s motion is ripe for

ruling. For the reasons set forth below, the Court GRANTS the Respondent’s motion for summary

judgment, ECF No. 332, and DENIES the Petitioner’s motion to vacate, ECF No. 317.

                                         BACKGROUND

      On November 5, 1997, a federal grand jury returned a two-count indictment charging Boone

with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) (Count 1) and

destroying a vehicle by means of explosive, resulting in the death of an individual in violation of

18 U.S.C. § 844(i) (Count 2). [ECF No. 15]. Prior to trial, the district court granted Boone’s

motion to sever Counts 1 and 2 and ordered separate trials on each count. Following separate trials

on each count, Boone was convicted of both counts. [ECF Nos. 28, 80]. Defendant was sentenced

on August 13, 1998, to 120 months’ imprisonment on Count 1 and life imprisonment on Count 2,

to be served concurrently. [ECF No. 85]. Defendant filed an appeal, arguing that the district court


                                                  1
     4:97-cr-00733-SAL         Date Filed 05/06/21      Entry Number 337       Page 2 of 10




erred in failing to appoint a second lawyer to represent him in his trial on Count 2 and erred in

denying his motion to suppress a rifle seized from his home and used in his trial under Count 1.

See United States v. Boone, 245 F.3d 352, 354-55 (4th Cir. 2001). The Fourth Circuit affirmed

the conviction on Count 1 but remanded for reconsideration of the sentence. Id at 358. The court

vacated the conviction on Count 2 because the district court failed to appoint a second lawyer

where defendant was indicted under a statute that carried a maximum sentence of death. Id. at

364. After a second trial on Count 2, Boone was again convicted.

   The United States Probation Office prepared a Presentence Investigation Report (“PSR”),

which outlined Boone’s charge, offense conduct, criminal convictions, and Guidelines pursuant to

the United States Sentencing Guidelines (U.S.S.G.). The PSR provided that Boone devised a pipe

bomb and placed it underneath the driver’s seat of the victim’s vehicle, and that when the victim

drove past a transmitter concealed on a tree in the “on” position, the bomb was set off. PSR, ¶ 6.

The victim died as a result of the explosion. PSR, ¶ 11. The PSR also indicated that Boone had

made statements in the community that he would kill the victim. PSR, ¶ 6. The PSR also assessed

an adjustment of two levels for Obstruction of Justice based on Boone’s statements about his plans

to kill the Assistant U.S. Attorney, the United States District Judge who presided over his first

trial, and “all the federal prosecutors” he could kill. PSR, ¶ 12.

   The PSR provided for a based offense level of 43 based on a cross reference in U.S.S.G. §

2K1.4(c)(1) to § 2A1.1 for first degree murder. PSR, ¶ 22. With the two-level adjustment for

obstruction of justice, Boone’s total offense level was 45, which resulted in a Guidelines range of

life imprisonment. PSR, ¶¶ 31, 60. The court imposed the same sentence previously imposed as

to each count. [ECF No. 286]. Defendant again appealed, arguing that the district court erred in

admitting evidence of his “swinger” lifestyle and admitting statements made by the murder victim.



                                                  2
     4:97-cr-00733-SAL        Date Filed 05/06/21      Entry Number 337         Page 3 of 10




United States v. Boone, 71 F. App’x 227, 228 (4th Cir. 2003). The Fourth Circuit affirmed Boone’s

conviction and sentence. Boone, 71 F. App’x at 229. While the Court granted Boone’s motion to

file a pro se supplemental brief, the Court found the issues raised to be without merit. Id. The

United States Supreme Court denied Boone’s petition for writ of certiorari on March 22, 2004.

Boone v. United States, 541 U.S. 953 (2004).

   On May 27, 2003, Boone filed a motion pursuant to § 2255, asserting that he was factually and

legally innocent of Count 1, that he received ineffective assistance of counsel, and that he was

subject to district court error or bias. Boone v. United States, No. 4:03-cv-01816-JFA (D.S.C.),

[ECF No. 1]. The district court dismissed the petition with prejudice, finding his claims without

merit. Boone, No. 4:03-cv-01816-JFA, [ECF No. 30]. Boone appealed, and the Fourth Circuit

dismissed the appeal. Boone, No. 4:03-cv-01816-JFA, ECF No. 35.

   On March 21, 2005, Boone filed another motion pursuant to § 2255. Boone v. United States,

No. 4:05-cv-00869-JFA (D.S.C.), [ECF No. 1]. The district court denied the motion. Id. at [ECF

No. 16].

   On August 27, 2020, Boone filed the current motion pursuant to § 2255. [ECF No. 317]. This

Court issued a proper form order, and Boone filed the proper form for motions under § 2255 on

September 15, 2020. [ECF No. 325].

                                      LEGAL STANDARD

   Summary judgment is appropriate where the pleadings, discovery, and disclosure materials

show “that there is no genuine dispute as to any material fact and the movant is entitled to summary

judgment as a matter of law.” Fed. R. Civ. P. 56(c). At the summary judgment stage, the Court

must view the evidence in a light most favorable to the non-moving party and draw all justifiable

inferences in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Where



                                                 3
     4:97-cr-00733-SAL        Date Filed 05/06/21      Entry Number 337         Page 4 of 10




resolution of a material issue of fact depends upon a credibility determination, disposition by

summary judgment is not appropriate. Davis v. Zahradnick, 600 F.2d 458, 460 (4th Cir. 1979).

   A federal prisoner in custody may challenge the fact or length of his detention by filing a

motion pursuant to 28 U.S.C. § 2255. To receive relief under § 2255, a movant is required to

prove by a preponderance of the evidence that his sentence was imposed in violation of the

Constitution or laws of the United States; or that the court was without jurisdiction to impose such

sentence; or that the sentence was in excess of the maximum authorized by law; or is otherwise

subject to collateral attack. 28 U.S.C. § 2255(a). If this showing is made, the court must “vacate

and set the judgment aside” and “discharge the prisoner or resentence him or grant a new trial to

correct the sentence as may appear appropriate.” Id. at § 2255(b). If, on the other hand, “the

motion and the files and records of the case conclusively show that the prisoner is entitled to no

relief,” the court may summarily deny the petition without holding a hearing. Id. (providing that

a hearing is not required on a § 2255 motion if the record of the case conclusively shows that

petitioner is entitled to no relief); Rule 4(b), Rules Governing Section 2255 Proceedings.

   A petitioner cannot ordinarily bring a collateral attack based on issues litigated on direct

appeal. Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th Cir.), cert denied, 429 U.S. 863

(1976). However, there is an exception to this rule when a petitioner can show an intervening

change in the law. Davis v. United States, 417 U.S. 333, 342 (1974). The burden of showing a

substantial constitutional deprivation is upon the petitioner in a habeas corpus proceeding.

Johnson v. Zerbst, 304 U.S. 458, 468-69 (1938). Further, a petitioner must comply with the

Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104–132, 110 Stat. 1214 (“AEDPA”),

which amended § 2255 to provide a one-year limitations period for the filing of § 2255 motions.

Hosey v. United States, 518 F. Supp. 2d 732, 734 (D.S.C. 2007).



                                                 4
      4:97-cr-00733-SAL        Date Filed 05/06/21      Entry Number 337         Page 5 of 10




                                           DISCUSSION

     Petitioner seeks review only of his conviction and sentence for violation of 18 U.S.C. § 844(i).

[ECF No. 325-1]. Petitioner argues that the Supreme Court’s ruling in United States v. Davis, 139

S. Ct. 2319, 204 L. Ed. 2d 757 (2019), renders his conviction and sentence in violation of the

Constitution or laws of the United States for the following reasons: (1) Petitioner’s conviction or

sentence violates his rights to due process and to be informed of the nature of an accusation under

the Fifth and Sixth Amendments; (2) Petitioner’s sentence violates the Eighth Amendment

prohibition against cruel and unusual punishment; (3) 18 U.S.C. § 844(i) is unconstitutionally

vague; and (4) 18 U.S.C. § 844(i) was unconstitutionally enacted. [ECF No. 325-1].

I.      Petitioner’s motion is not successive.

     Second or successive § 2255 motions require pre-filing authorization from the appropriate

court of appeals. 28 U.S.C. §§ 2244(b)(3)(A); 2255(h); Felker v. Turpin, 518 U.S. 651, 657

(1996); In re Vassell, 751 F.3d 267, 268-69 (4th Cir. 2014). In the absence of the proper pre-filing

authorization, a district court lacks jurisdiction to consider a successive claim for post-conviction

relief. Evans v. Smith, 220 F.3d 306, 325 (4th Cir. 2000).

     The government argues that Respondent’s current motion should be dismissed because it is

successive, and Respondent did not obtain pre-filing authorization from the appropriate court of

appeals. [ECF No. 332-1 pp.4-5]. Indeed, this is not Mr. Boone’s first § 2255 motion: it is his

third. See Boone v. United States, No. 4:03-cv-0816-JFA (D.S.C.); Boone v. United States, No.

4:05-cv-00869-JFA (D.S.C.). Both prior § 2255 actions were dismissed on the merits. Id.

     However, not every numerically second or third petition is “second or successive” within the

meaning of the AEDPA. Panetti v. Quarterman, 551 U.S. 930, 942-47 (2007). If the claims

asserted were unavailable to Petitioner at the time the previous petitions were filed, the motion is



                                                  5
       4:97-cr-00733-SAL          Date Filed 05/06/21         Entry Number 337           Page 6 of 10




not successive. United States v. Hairston, 754 F.3d 258, 262 (4th Cir. 2014). Here, Petitioner

argues that each of his claims rely upon a right recognized and made retroactive by the Supreme

Court’s decision in United States v. Davis on June 24, 2019. 139 S. Ct. 2319, 204 L. Ed. 2d 757

(2019); [ECF No. 325-1] (acknowledging that Petitioner’s claims all arise from the Davis

decision).1 The Davis decision came after Petitioner’s previous § 2255 motions, which he filed in

2003 and 2005. Therefore, the claims Petitioner asserts were unavailable when he filed his

previous § 2255 motions, and the motion is not successive.

II.      The motion is untimely, but the Court assumes arguendo that equitable tolling is
         warranted.

      The AEDPA amended 28 U.S.C. § 2255 to provide a one-year limitations period for the filing

of § 2255 motions. Hosey v. United States, 518 F. Supp. 2d 732, 734 (D.S.C. 2007). Section 2255

provides, in relevant part:

         (f) A 1–year period of limitation shall apply to a motion under this section. The
         limitation period shall run from the latest of—
         (1) the date on which the judgment of conviction becomes final;
         (2) the date on which the impediment to making a motion created by governmental
         action in violation of the Constitution or laws of the United States is removed, if
         the movant was prevented from making a motion by such governmental action;
         (3) the date on which the right asserted was initially recognized by the Supreme
         Court, if that right has been newly recognized by the Supreme Court and made
         retroactively applicable to cases on collateral review; or
         (4) the date on which the facts supporting the claim or claims presented could have
         been discovered through the exercise of due diligence.

28 U.S.C. § 2255. Petitioner seeks habeas relief based on the Supreme Court’s decision in Davis.

139 S. Ct. 2316, 204 L. Ed. 2d 757. Therefore, Petitioner must rely on subsection (f)(3) for his

motion to be timely. The statute of limitations on his claim began to run on the date the right

asserted was recognized in Davis and made retroactive: June 24, 2019. See Davis, 139 S. Ct. 2316,


1
 Petitioner’s filings make it clear that he is relying on the Davis decision to support all claims in his § 2255
motion. To the extent Petitioner may seek to abandon this argument and take the position that any claim is
not dependent on Davis, all claims are successive, or alternatively, untimely for the reasons set forth herein.

                                                       6
       4:97-cr-00733-SAL       Date Filed 05/06/21      Entry Number 337         Page 7 of 10




204 L. Ed. 2d 757. Petitioner filed this § 2255 motion on August 27, 2020. Accordingly,

Petitioner’s motion is untimely unless equitable tolling is warranted. 28 U.S.C. § 2255(f)(3).

   The government’s argument that Petitioner’s motion should be denied as untimely is two-fold.

First, the government argues Petitioner’s reliance on Davis is misplaced, so subsection (f)(3) does

not apply, and the statute of limitations ran over fifteen years ago when his conviction became

final. See [ECF No. 332-1 pp.6-7]. Second, the government argues Petitioner cannot show that

equitable tolling is warranted even if he is given the benefit of subsection (f)(3). Id.

   The government’s first argument is well-taken, but it “puts the cart before the horse.” Put the

cart      before   the     horse,     Merriam-Webster.com         Dictionary,     Merriam-Webster,

https://www.merriam-webster.com/dictionary/put%20the%20cart%20before%20the%20horse.

The Court must consider the merits of Petitioner’s claim to determine whether Davis provides

grounds for relief. Therefore, the government’s first limitations argument is inseparable from the

merits.

   The government’s second argument is also persuasive but ultimately not the best grounds for

resolving this motion. To be entitled to equitable tolling, an otherwise time-barred petitioner must

demonstrate (1) that he has been pursuing his rights diligently, and (2) extraordinary circumstance

stood in his way and prevented timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010); Pace

v. DiGuglielmo, 544 U.S. 408, 418 (2005); United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004)

(quoting Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en banc)). Petitioner contends that the

COVID-19 outbreak and resulting lockdowns justify equitable tolling. [ECF No. 325-1]. The

government responds, citing multiple cases, that lack of access to legal materials and lockdowns

do not typically warrant equitable tolling. See [ECF No. 332-1 p.8].




                                                  7
        4:97-cr-00733-SAL        Date Filed 05/06/21     Entry Number 337        Page 8 of 10




       Because the Court finds, as the following discussion will make clear, that Petitioner’s motion

fails on the merits, it will assume, without deciding, that Petitioner could meet his burden to show

equitable tolling is warranted.

III.      Whether Petitioner’s claims are procedurally defaulted depends on whether United
          States v. Davis creates a meritorious and novel legal claim.

       Generally, a movant cannot collaterally attack a conviction or sentence based upon errors that

could have been but were not pursued on direct appeal unless the movant can show cause and

actual prejudice resulting from the errors of which he complains or he must demonstrate that a

miscarriage of justice would result from the refusal of the court to entertain the collateral attack.

United States v. Mikalajunas, 186 F.3d 490, 492–93 (4th Cir. 1999). Whether Petitioner’s claims

could have been pursued on direct appeal, or whether cause exists to excuse procedural default,

turns on whether Davis created a meritorious legal claim. Accordingly, the Court will turn to the

merits.

IV.       The Supreme Court’s decision in United States v. Davis does not render Petitioner’s
          conviction and sentence in violation of the Constitution or laws of the United States.

       Petitioner argues that the Supreme Court’s ruling in Davis renders his conviction and sentence

in violation of the Constitution or laws of the United States for the following reasons: (1)

Petitioner’s conviction or sentence violates his rights to due process and to be informed of the

nature of an accusation under the Fifth and Sixth Amendments; (2) Petitioner’s sentence violates

the Eighth Amendment prohibition against cruel and unusual punishment; (3) 18 U.S.C. § 844(i)

is unconstitutionally vague; and (4) 18 U.S.C. § 844(i) was unconstitutionally enacted. [ECF No.

325-1].

       In Davis, the Supreme Court of the United States held that 18 U.S.C. § 924(c)(3)(B) is

unconstitutionally vague. 139 S. Ct. 2319, 2336, 204 L. Ed. 2d 757. Boone was not convicted of



                                                   8
     4:97-cr-00733-SAL         Date Filed 05/06/21      Entry Number 337         Page 9 of 10




violating § 924(c). See United States v. Boone, 71 F. App'x 227, 228 (4th Cir. 2003) (affirming

Boone’s convictions and sentence for violation of 18 U.S.C. § 922(g)(1) and 844(i)). Accordingly,

the holding in Davis has no effect on Petitioner’s sentence. To the extent Petitioner argues that

violation of 18 U.S.C. § 844(i) is not a “crime of violence,” that inquiry has no effect on

Petitioner’s conviction or sentence. Boone’s conviction and sentence were not dependent on the

categorization of his offense as a “crime of violence.” Accordingly, Davis does not render

Petitioner’s conviction and sentence in violation of the Constitution or laws of the United States.

His claim fails on the merits, and he is entitled to no relief. This conclusion is evident as a matter

of law from the motion and the files and records of the case. Accordingly, the court will summarily

deny the petition without holding a hearing. 18 U.S.C. § 2255(b) (providing that a hearing is not

required on a § 2255 motion if the record of the case conclusively shows that petitioner is entitled

to no relief); Rule 4(b), Rules Governing Section 2255 Proceedings.

                                          CONCLUSION

    All of Petitioner’s claims depend on the argument that the Supreme Court’s decision in United

States v. Davis rendered his conviction or sentence in violation of the laws or Constitution of the

United States. Any claim that does not allegedly arise from the Davis decision is procedurally

barred as either successive, untimely, or defaulted. Having found that Davis has no effect on

Petitioner’s conviction or sentence, Petitioner’s motion to vacate under 28 U.S.C. § 2255, ECF

No. 317, is DENIED. Respondent’s motion for summary judgment, ECF No. 332, is GRANTED.

It is further ordered that a certificate of appealability is denied because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).2



2
  A certificate of appealability will not issue absent “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating
that reasonable jurists would find both that his constitutional claims are debatable and that any
                                                  9
    4:97-cr-00733-SAL        Date Filed 05/06/21       Entry Number 337        Page 10 of 10




       IT IS SO ORDERED.

                                                             /s/Sherri A. Lydon
       May 6, 2021                                           Sherri A. Lydon
       Florence, South Carolina                              United States District Judge




dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,
252 F.3d 676, 683 (4th Cir. 2001). In the instant matter, the court finds that Petitioner has failed
to make “a substantial showing of the denial of a constitutional right.”
                                                10
